Title: William Allen to James Madison, 15 March 1831
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 March 15. 1831.
                            
                        
                        
                        I send by Alleck who left here this morning
                        1 half ton Plaister
                        1 doz. Claret
                        [ ] Bees Wax
                        20. lb Green Coffee
                        4 Loaves lump sugar
                        2 Stew Pans.
                        1 Bar. Philad. Porter
                        10 [ ]. Tallow
                        1 doz Lemons
                        2 half [ ]. Bottles Mustard
                        2 Britania Met. Teapots
                        Which I am in hopes will reach you safely. I shall endeavour to do the best with your Flour as directed.
                            Flour has become dull & the price somewhat reduced I could only get Six Dollars & Sixteen Cents for the
                            load brought down by Alleck for Mr. Payne & by his Directions enclose you under cover hereof seventy Dollars as
                            pr. Memo. on the other side. I am very much in hopes that the next arrival which may be expected daily, will give animation
                            to the Market as well as an increase of price. Very respectfully
                        
                            
                                Wm Allen
                            
                        
                    P. S. I omitted to mention that neither Ale or Buckwheat meal are to be had in town, a supply of the Ale is daily expected.